DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (“Shin”) (U.S. Patent Application Publication Number 2019/0245872).
Regarding Claims 1, 8, and 15, Shin discloses an apparatus comprising: 
processing circuitry (paragraph 0149); and 
memory coupled to the processing circuitry (paragraph 0149), the memory comprising instructions that when executed by the processing circuitry cause the processing circuitry to: 
read, from a communication bus, a plurality of messages generated by a plurality of electronic control units (ECUs) (paragraphs 0045 and 0070),
generate, based in part on the plurality of messages, a plurality of feature sets (paragraphs 0069 and 0074; i.e., the learned fingerprints equivalent to the claimed “plurality of feature sets”), 
compare the plurality of feature sets to a plurality of fingerprint feature sets associated with the plurality of ECUs (paragraph 0071; i.e., the known ECU fingerprints equivalent to the claimed “plurality of fingerprint feature sets”), and
establish a ground truth for the plurality of ECUs based in part on the plurality of feature sets (paragraphs 0070, 0073, and 0117-0118; i.e., establishing the statistical dispersion of the known ECU fingerprints).

Regarding Claims 2, 9, and 16, Shin discloses to establish the ground truth for the plurality of ECUs based in part on the plurality of feature sets after a context shift that affects the fingerprints associated with the plurality of ECUs (paragraphs 0069-0070; i.e., the fingerprint learning phase equivalent to the claimed “context shift”).

Regarding Claims 3, 10, and 17, Shin discloses to receive ECU fingerprints, the ECU fingerprints comprising the plurality of fingerprint feature sets (paragraph 0071).

Regarding Claims 4, 11, and 18, Shin discloses to generate the plurality of feature sets based in part on physical characteristics of the plurality of messages (paragraph 0117).

Regarding Claims 5, 12, and 19, Shin discloses to determine, for each of the plurality of messages, a physical characteristic of the message; designate a first message of the plurality of messages as belonging to a first feature set of the plurality of feature sets based on the physical characteristics of the first message; and designate a second message of the plurality of messages as belonging to a first set of the plurality of feature sets based on the physical characteristics of the second message, wherein the physical characteristic of the first message is within a threshold value of the physical characteristic of the second message (paragraphs 0117-0118).

Regarding Claims 6, 13, and 20, Shin discloses to designate a third message of the plurality of messages as belonging to a second feature set of the plurality of feature sets based on the physical characteristics of the third message, wherein the physical characteristic of the third message is outside a threshold value of the physical characteristic of the first message or the second message (paragraphs 0120-0121).

Regarding Claims 7, 14, and 21, Shin discloses the communication bus a controller area network (CAN) bus (paragraph 0045), CAN FD, a FlexRay bus, an automotive ethernet bus, or a local interconnected network (LIN) bus.

Response to Arguments
Applicant's arguments filed 7/29/22 have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant argues “Shin is silent with respect to comparing feature sets from messages with fingerprint feature sets from fingerprints in order to establish a new ground truth for a plurality of ECUs.” Response, page 8. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., comparing feature sets from messages with fingerprint feature sets from fingerprints in order to establish a new ground truth for a plurality of ECUs) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, “[u]nless the steps of a method actually recite an order, the steps are not ordinarily construed to require one.” Altiris, Inc. v. Symantec Corp., 318 F.3d 1363, 1369 (Fed. Cir. 2003). Accordingly, Applicant’s argument is not persuasive.
Therefore, the claims stand as previously rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186